Bronson, J.
The defendants should have perfected their appearance before making the motion. But they may move again after putting in bail.
Mott then moved that the plaintiff be allowed to sue informa pauperis.
Cowen objected that no notice had been given of the motion, and cited Isnard v. Cazeaux, (1 Paige, 39;) and Grah. Pr. 915.
By the Court, Bronson, J.
Notice should have been given. And besides, I doubt whether a non-resident of the state should *258be allowed to sue as a poor person.(a) But it is not necessary to decide that question. It is enough that there has been no notice.
Both motions denied.

 Statutes authorizing persons to prosecute in forma pauperis are to be construed strictly as against the applicant. (Moore v. Coonly, 2 Hill, 412.)